DETAILED ACTION
This action is responsive to claims filed 6 April 2021, and Information Disclosure Agreement filed 21 October 2021.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both “User Equipment” and “Relay Station.” See below.

    PNG
    media_image1.png
    142
    208
    media_image1.png
    Greyscale

Additionally, reference character “410” has been used to designate both a “Roadside Network Element” and a “Vehicle to Network (V2N) Link.” See below.

    PNG
    media_image2.png
    163
    655
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraphs 62 and 66 use reference character “410” to refer both a “Roadside Network Element” and a “Vehicle-to-Network (V2N) link.” The Specification should be corrected to use different reference characters for the different elements.
Appropriate correction is required.

Claim Objections
Claims 2-6, 8, 13-14, 16-20, 22, and 27-28 are objected to because of the following informalities:
Re Claim 2, line 2 – “ID” should be spelled out prior to first use in this claim or in a claim depending on this claim, and line 3 – “MAC” should be spelled out;
Re Claim 3, line 3 – “V2X” should be spelled out prior to first use in this claim or in a claim depending on this claim;
Re Claim 4, line 3 – “DRX” should be spelled out prior to first use in this claim or in a claim depending on this claim;
Re Claim 5, line 4 – “V2X” should be spelled out prior to first use in this claim or in a claim depending on this claim;
Re Claim 6, line 4 – “V2X” should be spelled out, but this is not required if “V2X” is spelled out as required in claim 3, because claim 6 depends on claim 3;
Re Claim 8, line 3 – “ID” should be spelled out prior to first use in this claim or in a claim depending on this claim, and line 4 – “MAC” should be spelled out;
Re Claim 13, line 3 – “V2X” should be spelled out, but this is not required if “V2X” is spelled out as required in claim 3, because claim 13 depends on claim 3;
Re Claim 14, line 3 – “V2X” should be spelled out, but this is not required if “V2X” is spelled out as required in claim 3, because claim 14 depends on claim 3;
Re Claim 16, line 3 – “ID” should be spelled out prior to first use in this claim or in a claim depending on this claim, and line 4 – “MAC” should be spelled out;
Re Claim 17, line 2 – “V2X” should be spelled out prior to first use in this claim or in a claim depending on this claim;
Re Claim 18, line 2 – “DRX” and “V2X” should be spelled out prior to first use in this claim or in a claim depending on this claim;
Re Claim 19, line 3 – “V2X” should be spelled out prior to first use in this claim or in a claim depending on this claim;
Re Claim 20, line 3 – “V2X” should be spelled out, but this is not required if “V2X” is spelled out as required in claim 17, because claim 20 depends on claim 17;
Re Claim 22, line 3 – “ID” should be spelled out prior to first use in this claim or in a claim depending on this claim, and line 4 – “MAC” should be spelled out;
Re Claim 27, line 2 – “V2X” should be spelled out, but this is not required if “V2X” is spelled out as required in claim 17, because claim 27 depends on claim 17; and
Re Claim 28, line 2 – “V2X” should be spelled out, but this is not required if “V2X” is spelled out as required in claim 17, because claim 27 depends on claim 17.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, Claim 29 includes limitations “means for establishing,” “means for receiving… a first indication,” “means for activating,” “means for receiving… a second indication,” and “means for configuring.” All of the limitations use the term “means.” All of the limitations are modified by a function, including: “establishing,” “receiving…a first indication,” “activating,” “receiving… a second indication,” and “configuring.” None of the limitations are modified by other elements that would otherwise provide structure for the various means. 
The original disclosure provides corresponding structure at Fig. 13 and ¶¶ 230-232, disclosing a communication device comprising a processing system coupled to a transceiver transmitting and receiving signals for communication via an antenna, wherein the processing system further includes a processor coupled to memory via a bus – the combination of the transceiver, antenna, processor, and memory being capable of performing the claimed functions of claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9-10, 15, 21, 23-24, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2020/0229195, hereinafter Lien) in view of Jin et al. (US 2021/0385710, hereinafter Jin).

Re Claim 1, Lien discloses a user equipment, comprising: 
a memory comprising computer-executable instructions (Fig. 5, ¶¶ 67, and 69 disclose User Equipment (UE) including non-transitory storage medium storing program code); and 
a processor configured to execute the computer-executable instructions and cause the user equipment to (Fig. 5, ¶¶ 67-69 disclose the UE further including a processor executing the programing code coupled to the non-transitory storage medium and a transmitter circuit capable of transmitting and receiving signals via an antenna array to implement the various disclosed embodiments, including those disclosed in association with Figs. 3A and 3B): 
receive from the network element, via the first data connection, a first indication to activate a pool of sidelink resources (Figs. 3A, 3B, 7A, 7B, 8 ¶¶ 52, 54, 58-59, 75, and 77 disclose a sidelink (SL) transmitting (TX) UE receiving an activation grant from a base station (gNB) through a Uu interface, and a SL receiving (RX) UE receiving the activation grant from either the gNB through a Uu interface or the SL TX UE through a PC5 interface to activate use of resources from a resource pool for sidelink communication); 
activate the pool of sidelink resources according to the first indication (Figs. 3A, 3B, 7A, 7B, and ¶ 54 disclose SL communication being performed after receiving the activation grant – at least implying that the SL communication is performed according to the activation grant, thereby activating the granted resources, because this reference emphasizes that SL communication occurs “only after receiving the activation grant”); 
receive from the network element via the first data connection a second indication to configure the pool of sidelink resources (Figs. 3A, 3B, 7A, 7B, 8, 17A, 17B, ¶¶ 52, 58 and 75 disclose SL TX UE and SL RX UE receiving a modification grant from gNB (directly or forwarded from SL TX UE)); and 
configure the pool of sidelink resources according to the second indication (Figs. 3A, 3B, 7A, 7B, and ¶ 51, 53, 58, and 61 disclose the SL TX UE and SL RX UE modifying the resource pool for sidelink communication, such as by switching from a first resource within the pool to a second resource in accordance to receiving the modification grant from the gNB).
Lien may not explicitly disclose:
establish a first data connection with a network element. 
Although Lien, at Figs. 7A, 7B, 8, and ¶¶ 73-74, discloses the gNB, SL TX UE, and SL RX UE communicating in a pre-configured resource pool for configuring SL communication between the SL TX UE and SL RX UE, Lien does not explicitly disclose the gNB and SL TX UE or SL RX UE engaging in data transmission or having a data connection established prior to activation of the resource pool.
However, in analogous art, Jin discloses:
establish a first data connection with a network element (Fig. 8 and ¶¶ 161-162 disclose UE1 camping on a serving cell of a base station (eNB) and receiving system information (SIB1) from the eNB including cell access-related information, and the UE being able to operate according to the system information in a radio resource control (RRC) connected state or IDLE state; and ¶ 163 discloses enabling data traffic for V2X to be communicated). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jin to modify Lien in order to have a data connection established between a UE and a network, either directly or through a relay UE. One would have been motivated to do this, because establishing such a data connection enables data communication (Jin ¶¶ 161-162).

Re Claim 7, Lien-Jin disclose the user equipment of Claim 1, wherein the processor is further configured to cause the user equipment to: 
receive from the network element, via the first data connection, a third indication to deactivate the pool of sidelink resources (Figs. 3A, 3B, ¶¶ 52 and 58 disclose the SL TX UE and SL RX UE receiving a deactivation grant); and 
deactivate the pool of sidelink resources according to the third indication (¶ 57 discloses the SL TX UE terminating SL communications subsequent to receiving the deactivation grant – at least implying that a SL RX UE would likewise terminate SL communications subsequent to receiving the deactivation grant).

Re Claim 9, Lien-Jin disclose the user equipment of Claim 1.
Lien discloses wherein: 
the network element comprises a base station (Figs. 3A, 3B, 7A, 7B, 8, ¶¶ 52, 54, 58-59, 75, and 77 disclose the SL TX UE and SL RX UE receiving grants from a gNB – the gNB acting as the claimed network element), 
the first data connection comprises an access link (Ibid. disclose the gNB communicating with the SL TX UE and SL RX UE via a Uu interface – i.e., an access link), and 
the processor is further configured to cause the user equipment to receive the first indication to activate the pool of sidelink resources via a downlink shared channel of the access link (¶ 56 discloses DCI being received via PDSCH).

Re Claim 10, Lien-Jin disclose the user equipment of Claim 9.
Lien discloses wherein the access link comprises a Uu air interface (Figs. 3A, 3B, 7A, 7B, 8, ¶¶ 52, 54, 58-59, 75, and 77 disclose the gNB communicating with the SL TX UE and SL RX UE via a Uu interface).

Re Claims 15, 21, and 23-24, though of varying scope, the limitations of claims 15, 21, and 23-24 are substantially similar or identical to those of claims 1, 7, and 9-10, and are rejected under the same reasoning.

Re Claims 29 and 30, though of varying scope, the limitations of claims 29 and 30 are substantially similar or identical to those of claim 1, and are rejected under the same reasoning.

Claims 2-6, 8, 13-14, 16-20, 22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lien-Jin as applied to claims 1 and 15 above, and further in view of Chen (US 2021/0152296).

Re Claim 2, Lien-Jin disclose the user equipment of Claim 1.
Lien-Jin may not explicitly disclose wherein: 
the first indication to activate the pool of sidelink resources comprises a first logical channel ID and the first logical channel ID comprises a bit string in a header of a MAC control element, and 
the second indication to configure the pool of sidelink resources comprises a second logical channel ID and the second logical channel ID comprises a bit string in a header of a MAC control element.
However, in analogous art, Chen discloses wherein:
the first indication to activate the pool of sidelink resources comprises a first logical channel ID and the first logical channel ID comprises a bit string in a header of a MAC control element (Fig. 3, ¶ 69, and ¶¶ 71-74 disclose a network side transmitting a configuration for each radio bearer including an indication for activation using a MAC CE comprising two corresponding LCIDs used by the radio bearer for duplication transmission), and 
the second indication to configure the pool of sidelink resources comprises a second logical channel ID and the second logical channel ID comprises a bit string in a header of a MAC control element (Ibid. discloses further iterations of the network side providing a deactivation indication that also uses a MAC CE comprising two corresponding LCIDs used by the radio bearer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chen to modify Lien-Jin in order to take advantage of 5G New Radio’s duplication mechanism by utilizing a MAC CE to provide LCIDs for identifying resources being activated, modified/configured, or deactivated. One would have been motivated to do this, because utilizing a MAC CE including LCIDs helps apply 5G’s duplication transmission effectively by ensuring its use when only necessary (Chen ¶ 66).

Re Claim 3, Lien-Jin-Chen disclose the user equipment Claim 2.
Lien may not explicitly disclose wherein the processor is further configured to cause the user equipment to: 
activate a pool of V2X sidelink resources based on the second indication to configure the pool of sidelink resources, 
wherein the pool of V2X sidelink resources is a subset of the pool of sidelink resources.
However, in analogous art, Jin discloses wherein the processor is further configured to cause the user equipment to: 
activate a pool of V2X sidelink resources based on the second indication to configure the pool of sidelink resources (Fig. 8 and ¶ 163 disclose the eNB scheduling a resource requested by the UE for V2X communication and the UE selecting (i.e., activating) a transmission link and a resource according to the resource allocated by the eNB, then transmitting the V2X data to the other UE), 
wherein the pool of V2X sidelink resources is a subset of the pool of sidelink resources (Ibid. disclosing the UE selecting a transmission link and a resource according to the resource allocated from the eNB – at least implying that the selected transmission link and resource are a subset of the resource allocated by the eNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jin to modify Lien in order to activate a subset of resources allocated by a network. One would have been motivated to do this, because activation of a subset of sidelink resources helps provide effective interference management and resource pool management by the network (Jin ¶¶ 135).

Re Claim 4, Lien-Jin-Chen disclose the user equipment of Claim 2.
Lien may not explicitly disclose wherein the processor is further configured to cause the user equipment to: 
change a DRX cycle time for a pool of V2X sidelink resources based on the second indication to configure the pool of sidelink resources, wherein the pool of V2X sidelink resources is a subset of the pool of sidelink resources.
However, in analogous art Jin discloses wherein the processor is further configured to cause the user equipment to: 
change a DRX cycle time for a pool of V2X sidelink resources based on the second indication to configure the pool of sidelink resources (¶ 233 discloses configuration information related to the DRX operation is provided in an RRCConnectionReconfiguration message from the network element; and Fig. 23 and ¶¶ 243-244 disclose a UE configuring a reconfigured DRX according to an RRCConnectionReconfiguration message), wherein the pool of V2X sidelink resources is a subset of the pool of sidelink resources (Fig. 8 and ¶ 163 disclose the UE selecting a transmission link and a resource according to the resource allocated from the eNB – at least implying that the selected transmission link and resource are a subset of the resource allocated by the eNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jin to modify Lien in order to reconfigure DRX and activate a subset of resources allocated by a network. One would have been motivated to do this, because activation of a subset of sidelink resources helps provide effective interference management and resource pool management by the network (Jin ¶¶ 135).

Re Claim 5, Lien-Jin-Chen disclose the user equipment of Claim 2.
Lien discloses wherein the processor is further configured to cause the user equipment to: 
change at least one of a number of physical resource blocks or a time- frequency allocation of a pool of V2X sidelink resources based on the second indication to configure the pool of sidelink resources (¶¶ 47 and 51 disclose the SL UE determining a resource to switch to according to a modification grant (i.e., a second indication to configure the pool of SL resources) received from the BS for V2X communication – equivalent to changing a time-frequency allocation of a pool of V2X SL resources).
Lien may not explicitly disclose:
wherein the pool of V2X sidelink resources is a subset of the pool of sidelink resources.
However, in analogous art, Jin discloses:
wherein the pool of V2X sidelink resources is a subset of the pool of sidelink resources (Fig. 8 and ¶ 163 disclose the UE selecting a transmission link and a resource according to the resource allocated from the eNB – at least implying that the selected transmission link and resource are a subset of the resource allocated by the eNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jin to modify Lien in order to activate a subset of resources allocated by a network. One would have been motivated to do this, because activation of a subset of sidelink resources helps provide effective interference management and resource pool management by the network (Jin ¶¶ 135).

Re Claim 6, Lien-Jin-Chen disclose the user equipment of Claim 3.
Lien discloses wherein the processor is further configured to cause the user equipment to: 
receive from the network element, via the first data connection, a third indication to deactivate the pool of V2X sidelink resources (Figs. 3A, 3B, ¶¶ 52 and 58 disclose the SL TX UE and SL RX UE receiving a deactivation grant); and 
deactivate the pool of V2X sidelink resources according to the third indication (¶ 57 discloses the SL TX UE terminating SL communications subsequent to receiving the deactivation grant – at least implying that a SL RX UE would likewise terminate SL communications subsequent to receiving the deactivation grant).

Re Claim 8, Lien-Jin disclose the user equipment of Claim 7.
Lien-Jin may not explicitly disclose wherein: 
the third indication to deactivate the pool of sidelink resources comprises a third logical channel ID, and 
the third logical channel ID comprises a bit string in a header of a MAC control element.
However, in analogous art, Chen discloses wherein:
the third indication to deactivate the pool of sidelink resources comprises a third logical channel ID (Fig. 3, ¶ 69, and ¶¶ 71-74 disclose a network side transmitting a configuration for each radio bearer including an indication for activation using a MAC CE comprising two corresponding LCIDs used by the radio bearer for duplication transmission), and 
the third logical channel ID comprises a bit string in a header of a MAC control element (Ibid. discloses further iterations of the network side providing a deactivation indication that also uses a MAC CE comprising two corresponding LCIDs used by the radio bearer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chen to modify Lien-Jin in order to take advantage of 5G New Radio’s duplication mechanism by utilizing a MAC CE to provide LCIDs for identifying resources being activated, modified/configured, or deactivated. One would have been motivated to do this, because utilizing a MAC CE including LCIDs helps apply 5G’s duplication transmission effectively by ensuring its use when only necessary (Chen ¶ 66).

Re Claim 13, Lien-Jin-Chen disclose the user equipment of Claim 3.
Lien discloses wherein the processor is further configured to cause the user equipment to transmit a message to a vehicle user equipment via a second data connection (¶¶ 56-57 discloses SL TX UE transmitting to SL RX UE on PSCCH and PSSCH via the second interface (PC5); and ¶¶ 73-75 disclose SL TX UE and SL RX UE communicating to each other via PC5 with resources from the SL resource pool that was either configured by the gNB or pre-configured for each UE).
Lien may not explicitly disclose wherein transmitting the message to the vehicle user equipment via the second data connection using the pool of V2X sidelink resources.
However, in analogous art, Jin discloses wherein the processor is further configured to cause the user equipment to transmit a message to a vehicle user equipment via a second data connection using the pool of V2X sidelink resources (Fig. 8 and ¶ 163 disclose Ue1 selecting a transmission link and resource according to the resources allocated by the eNB and transmitting data to UE 2 accordingly).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jin to modify Lien in order to activate a subset of resources allocated by a network for V2X communication. One would have been motivated to do this, because activation of a subset of sidelink resources helps provide effective interference management and resource pool management by the network (Jin ¶¶ 135).

Re Claim 14, Lien-Jin-Chen disclose the user equipment of Claim 3.
Lien discloses wherein the processor is further configured to cause the user equipment to receive a message from a vehicle user equipment via a second data connection (Figs. 1A, 2A, 2B, 10A, 10B, 13B, 15A, 15B, ¶¶ 48, 51, 85, and 87-88 disclose SL TX UE receiving a message, such as a modification signal, via PC5 from SL RX UE).
Lien may not explicitly disclose receiving the message using the pool of V2X sidelink resources.
However, in analogous art, Jin discloses receiving a message using the pool of V2X sidelink resources (Fig. 10 and ¶¶ 170-171 disclose UEs using a resource pool for LTE/NR V2X communication; and Fig. 8 and ¶ 163 disclosing the UE selecting a transmission link and a resource according to the resource allocated from the eNB – at least implying that the selected transmission link and resource are a subset of the resource allocated by the eNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jin to modify Lien in order to activate a subset of resources allocated by a network. One would have been motivated to do this, because activation of a subset of sidelink resources helps provide effective interference management and resource pool management by the network (Jin ¶¶ 135).

Re Claims 16-20, 22, and 27-28, though of varying scope, the limitations of claims 16-20, 22, and 27-28 are substantially similar or identical to those of claims 2-6, 8, and 13-14, and are rejected under the same reasoning.

Claims 11-12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lien-Jin as applied to claims 1 and 15 above, and further in view of Van Phan et al. (WO 2019/240745, hereinafter Van).

Re Claim 11, Lien-Jin discloses the user equipment of Claim 1.
Lien discloses wherein: 
the first data connection comprises a sidelink (Fig. 3B and ¶ 59 disclose the SL RX UE receiving the activation grant via SL control information (SCI) from the SL TX UE).
Lien-Jin may not explicitly disclose wherein:
the network element comprises a roadside unit.
However, in analogous art, Van Phan discloses wherein:
the network element comprises a roadside unit (Fig. 3A, 3B, ¶¶ 82-83, and 85 disclose a roadside unit (RSU), as configured by a MeNB, transmitting a Layer 1 (L1) identifier (ID) or scheduling assignment (SA) transmission resources to a vehicle (VUE) that the VUE uses to derive its SL resource pool).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Van Phan to modify Lien-Jin in order to implement the SL TX UE as an RSU. One would have been motivated to do this, because using an RSU to support V2X communications helps make V2X communications more efficient in general, especially for specific use cases, including vehicle platooning, extended sensors, advanced driving, and remote driving (Van ¶¶ 44 and 46).

Re Claim 12, Lien-Jin-Van Phan disclose the user equipment of Claim 11.
Lien discloses wherein the sidelink comprises a PC5 air interface (Figs. 1A, 7A, 8, 18, ¶¶ 48, 54, 57, and 75 disclose SL TX UE communicating with SL RX UE over a PC5 interface).

Re Claims 25-26, though of varying scope, the limitations of claim25-26 are substantially similar or identical to those of claims 11-12, and are rejected under the same reasoning.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468